Exhibit 10-3 AMERICANS ARE EATING MORE BREAKFASTS ON THE GO; Skipped Breakfasts Also on the Rise PORT WASHINGTON, NY, (BUSINESS WIRE FEATURES) - November 16, 2000 More Americans are eating breakfast on the go than ever before. In fact, last year more than one out of five Americans ate breakfast away from home or skipped it, according to leading marketing information provider The NPD Group, Inc. On-the-go and skipped meals accounted for 21% of all breakfasts last year, compared to 17% in the early ‘90s.
